Case 1:18-cv-01142-RCL Document 34 Filed 05/24/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
JOSHUA J. ANGEL, )
)
Plaintiff, )
)
V. ) Civil Case No. 18-1142
)
FEDERAL HOME LOAN MORTGAGE )
CORPORATION et al., )
)
Defendants. )
)
MEMORANDUM & ORDER

 

Pro se plaintiff Joshua Angel sued the Federal Home Loan Mortgage Corporation and the
Federal National Mortgage Association (colloquially known as Freddie Mac and Fannie Mae,
respectively), their individual directors, and the Federal Housing Finance Agency (FHFA) for
state law claims stemming from FHFA’s conservatorship over Freddie Mac and Fannie Mae
under the Housing and Economic Recovery Act of 2008. In short: The 2008 financial crisis bled
Freddie Mac and Fannie Mae of the capital necessary to ensure liquidity and stability in the
United States housing market. So with both government-sponsored entities about to collapse,
FHFA agreed to perpetually give the Treasury Department all of Freddie Mac and Fannie Mae’s
future profits in exchange for an immediate transfusion of billions of taxpayer dollars. Angel—a
Freddie Mac and Fannie Mae preferred shareholder who expected to share in those future
profits—claimed the bailout terms constituted a breach of contract, a breach of the implied
covenant of good faith and fair dealing, and tortious interference. But because his claims were
time barred, the Court granted the defendants’ motion to dismiss under Rule 12(b)(6). See Mem.

Op. 4-12, ECF No. 24.
Case 1:18-cv-01142-RCL Document 34 Filed 05/24/19 Page 2 of 4

Now Angel returns with two requests. First, he feigns ignorance as to whether the —
dismissal carried prejudicial effect and asks the Court to clarify that it dismissed without
prejudice. Second, he seeks leave to amend his complaint. But the Court will grant neither.

First, the Court clearly—and correctly—dismissed Angel’s complaint with prejudice. The
Court’s order was clear because even “a district court order that dismisses a case under Rule
12(b)(6) without stating whether it is with or without prejudice operates as a dismissal with
prejudice.” Rollins v. Wackenhut Servs., Inc., 703 F.3d 122, 132 (D.C. Cir. 2012) (Kavanaugh, J.,
concurring) (citing Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505 (2001)). And
the Court’s order was correct because “dismissal on statute-of-limitations grounds” constitutes “a
judgment on the merits,” Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 228 (1995), and
judgments on the merits carry prejudicial effect. See Rollins, 703 F.3d at 131; seé also Semtek
Int’l Inc., 531 U.S. at 505 (“[A]n ‘adjudication upon the merits’ is the opposite of a ‘dismissal
without prejudice.’” (quoting Fed. R. Civ. P. 41)). So Angel’s claim that “the Court clearly erred
by dismissing [his case] with prejudice,” P].’s Mem. 10, ECF No. 27-1, fails as a matter of law.

That’s true even if Angel—an alumnus of Columbia Law School who practiced law for
nearly six decades and boasts of writing “briefs, affidavits, motions, articles, and other
arguments numbering in the many thousands,” Compl. ex. A at 42, ECF No. 1—éenjoys the
leeway courts traditionally afford pro se litigants. Cf Richards v. Duke Univ., 480 F. Supp. 2d
222, 235 (D.D.C. 2007) (“[B]ecause plaintiff is an attorney, and a knowledgeable one at that, this
Court will not give her all the benefits of the liberal standards that are afforded to pro se litigants

....”).! After all, statutes of limitations and finality rules apply to pro se and represented

 

' Other Courts of Appeals flatly deny traditional pro se “solicitude” to attorneys representing themselves, Tracy v.
Freshwater, 623 F.3d 90, 102 (2d Cir. 2010), and the D.C. Circuit has suggested the same. See Dozier v. Ford Motor
Co., 702 F.2d 1189, 1194-95 (D.C. Cir. 1983) (Scalia, J.); see also Cole v. C.LR., 637 F.3d 767, 773 (7th Cir. 2011)
(“We note that pro se litigants who are attorneys are not entitled to the flexible treatment granted other pro se

2
Case 1:18-cv-01142-RCL Document 34 Filed 05/24/19 Page 3 of 4

plaintiffs alike. See Dougherty v. Barry, 869 F.2d 605, 613 (D.C. Cir. 1989) (R. Ginsburg, J.)
(citing Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 149-50 (1984)) (statutes of
limitation); Dozier, 702 F.2d at 1194-95 (Scalia, J.) (finality rules). So at bottom, the Court did
not err by prejudicially dismissing Angel’s complaint on statute-of-limitations grounds. Rather,
prejudicial dismissal comported with controlling precedent.

Second, the Court will not grant leave to amend since Angel’s proposed amended
complaint “would [still] not survive a motion to dismiss.” Hettinga v. United States, 677 F.3d
471, 480 (D.C. Cir. 2012). Trying to skirt the relevant statutes of limitations, Angel proposes
amending his complaint to allege not only that FHFA breached the purported contract and
implied covenant by entering into the agreement with Treasury, but also that they continued
breaching the contract and implied covenant each quarter by failing to declare a dividend. See
Pl.’s Mem. 8-10. But Angel tried that already: his original complaint alleged “the continuing
violation doctrine . .. serves to extend the limitations periods” since “[d]efendants have engaged
in the alleged wrongdoing in each quarter that they failed to determine a dividend to Junior
Preferred Shareholders like plaintiff.” Pl.’s Mem. Opp. 19, ECF No. 17; see, e.g., Compl. J 4,
62, 66, 68, 74, 79, 91, 93, 120. And the Court already rejected that argument, holding that—
under the relevant state laws—the date of the agreement controls, not the quarterly dates
damages actually accrue. See Mem. Op. 7-8. Yet Angel’s present proposal merely spills more ink
rehashing this theory. See, e.g., Proposed Ist Am. Compl. {J 8-14, 30, 52, 59-60, ECF No. 27-2.
It does nothing to undermine this Court’s prior judgment that “Angel’s attempts to segment out

the defendants’ alleged conduct are unpersuasive” since even though “each quarter the [FHFA-—

 

litigants.”); Andrews v. Columbia Gas Transmission Corp., 544 F.3d 618, 633 (6th Cir. 2008) (holding it was “not
an abuse of discretion to deny [practicing attorneys] special consideration on the basis of their pro se status”); Mann
v. Boatright, 477 F.3d 1140, 1148 n.4 (10th Cir. 2007) (“While we generally construe pro se pleadings liberally, the
same courtesy need not be extended to licensed attorneys.” (citation omitted)).

3
Case 1:18-cv-01142-RCL Document 34 Filed 05/24/19 Page 4 of 4

Treasury Agreement] operates to deprive Mr. Angel of the possibility of a dividend,” under the
relevant state laws, “this is simply the continued ill effects of a single wrong.” Mem. Op. 7. So
simply put, Angel’s proposed amendment is futile: even with the new allegations, his suit comes
too late. And the Court need not grant leave for Angel to rearrange the Titanic’s deck chairs. See
Hettinga, 677 F.3d at 480.

In sum, because the Court correctly dismissed his claim with prejudice and because he
proposes futile amendments, the Court DENIES Angel’s motion to alter and amend the

judgment, and for leave to amend the complaint [27].

May 24, 2019 | ae Buttte

Royce C. Lamberth
United States District Judge
